Citation Nr: 1120861	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-00 194A    	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected decreased libido.

2. Entitlement to an initial compensable rating for service-connected frontal sinusitis.

3. Entitlement to an initial rating in excess of 30 percent for service-connected migraine headaches prior to May 7, 2009, and 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In January 2011, the veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The June 2006 rating decision, in pertinent part, granted service connection for the disabilities on appeal.  With respect to the service-connected migraine headaches, the rating decision assigned an initial 10 percent rating, effective February 1, 2006.  Thereafter, an April 2009 rating decision assigned a 30 percent rating, effective February 1, 2006, and a January 2010 rating decision, granted a 50 percent rating, effective May 7, 2009.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The veteran also submitted additional evidence consisting of multiple lay statements.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.
The issue of entitlement to an initial compensable rating for service-connected decreased libido is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the appeal service-connected chronic frontal sinusitis manifested by symptoms more nearly approximating more than six non-incapacitating episodes; chronic osteomyelitis or repeated surgeries are not shown.

2. Throughout the appeal service-connected migraine headaches manifest in migraine headaches occurring several times per month, resulting in several days lost from work and severe economic inadaptability.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no greater, for service-connected chronic sinusitis have been met throughout the appeal.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

2. The criteria for an initial rating of 50 percent, but no greater, for service-connected migraine headaches have been met throughout the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in December 2004 and February 2006, prior to the initial unfavorable AOJ decision.  An additional letter was sent in July 2008, which was specific to the initial rating claims. 

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  With regard to the initial rating claims, such claims are generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board observes that the July 2008 VCAA letter advised the Veteran that he must show that his service-connected disabilities had increased in severity, and of the evidence necessary to establish disability ratings and effective dates in general.  As a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present case, the Board observes that, after the July 2008 VCAA letter the Veteran's initial rating claims were readjudicated in an SSOC.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of January 2005, February 2006, and October 2007VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  The Board observes that none of the examination reports specifically states that the claims file was reviewed, although there is reference to review of medical records.  However, this factor alone does not render the examination inadequate.  The Court has found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In an increased rating claim, the current findings are most relevant to an equitable outcome.  As nothing suggests that the lack of a claims file resulted in the examiners documenting findings inconsistent with the medical history outlined in the claims file, the Board does not find VA examinations inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Therefore, the Board has considered all evidence of record in evaluating the Veteran's service-connected disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disabilities.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Chronic Frontal Sinusitis

The Veteran seeks a higher rating for his service-connected chronic frontal sinusitis.  This disability is currently rated noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6512.  Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Diagnostic Code 6510 pertains to chronic pansinusitis sinusitis; 6511 pertains to chronic ethmoid sinusitis, 6512 pertains to chronic frontal sinusitis; 6513 pertains to chronic maxillary sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  

Under the General Formula, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

At a February 2006 VA examination, the Veteran indicated that he had one "good" bout of sinusitis per year requiring antibiotics.  At the October 2007 VA examination, the Veteran was without currently active sinus symptoms; however, he reported having had three sinus infections in the last year, with two requiring antibiotics.  He also indicated that he otherwise treated his symptoms with over-the-counter medications, and the examiner stated that it was unclear whether the Veteran used prescription medications as he had been traveling.  Sinus x-rays were negative at both VA examinations and no purulent discharge was documented at either VA examination or in treatment evidence.

In private treatment records dated in August 2005, the Veteran had surgery to open his sinuses; however, in February 2006, the right nasal passageway was stated to be 50 percent obstructed.  This surgery is the only surgical procedure documented, and the only procedure reported by the Veteran.  Crusting was reported during post-operative follow-up, but not afterward.  In November 2008 and December 2008, the Veteran has described getting sinus infections from four to eight times per year.  In February 2009 he reported a history of six to eight sinus infections per year.  He has also reported headaches associated with his sinuses.  Nasal steroids have been prescribed, but the Veteran did not generally relate treatment with antibiotics.  In August 2005, he had surgery to open his sinuses; however, in February 2006, the right nasal passageway was stated to be 50 percent obstructed.  This surgery is the only surgical procedure documented, and the only procedure reported by the Veteran.  Crusting was reported during post-operative follow-up, but not afterward.  There was no post-operative purulent discharge.

Based on the above, and affording all benefit of the doubt to the Veteran, the Board determines that  while there is some initial report of a lower frequency of sinus infections the more recent reports consistently reflect sinus infections occurring at a frequency, which when all doubt is resolved in the Veteran's favor, more nearly approximate more than six non-incapacitating episodes per year.  Accordingly, a 30 percent rating for service-connected chronic frontal sinusitis is warranted throughout the appeal.  

The Board notes that the veteran also suffers from migraine headaches which are also service-connected; however, for the sake of this claim, the Board does not distinguish between the Veteran's migraine headaches and sinus-related headaches.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition).  Therefore, the Board determines that the Veteran has headaches associated with his recurrent sinus infections.  

However, osteomyelitis is not shown and there has only been one surgery, not repeated surgeries.  Therefore, a preponderance of the evidence is against an evaluation greater than the 30 percent granted herein.  

Migraine headaches

The Veteran's service-connected migraine headaches are currently rated as 30 percent disabling, prior to May 5, 2009 and 50 percent disabling from that date forward.  He contends that his symptomatology warrants a 50 percent rating throughout the appeal period. 

Diagnostic Code 8100 pertains to migraine headaches.  Under this provision, a 30 percent evaluation may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010). 

In January 2005, the veteran related getting one migraine headache lasting three days, every 45 days and that the headache was incapacitating, but that he worked through it.  At the February 2006 VA examination, the Veteran indicated that he had migraine headaches with a four hour onset period that on average lasted two days.  The headaches purportedly caused him to miss work approximately nine days out of the month.  The examiner stated that the disability was quite significant.  

In March 2007, the Veteran reported that the headaches occurred five times per month, lasted two to five days and caused nausea.  At the October 2007 VA examination, the Veteran indicated that the headaches occurred four times weekly, with photophobia and phonophobia.  

The evidence reveals that the Veteran suffers from intractable migraine headaches.  
In November 2008, the migraine headaches were stated to occur five to six times per month.  Additionally, he was treated for one specific occurrence of recurrent migraine headaches with photophobia and phonophobia that affected his work and which required him to sleep in a cool, dark place.  

In addition to treatment records and personal statements by the Veteran and his family, the record contains a number of letters from employers and potential employers that reflect that the severity of the Veteran's migraine headaches have prevented him from completing his job duties and/or caused him to not be hired for a particular job on more than one occasion.  

On the basis of the above evidence, the Board determines that a rating of 50 percent, but no greater is warranted throughout the entire appeal period.  In this regard, the Board observes that the record shows that, even though in January 2005, the Veteran indicated that he was working through his migraine headaches, as of February 2006, he was having several headaches per month which in turn caused him to miss several days of work per month.  The Board notes that the record does not specifically describe the headaches as prostrating; nevertheless, on a regular basis they lasted for several days, causing the Veteran to miss multiple days of work each month.  These headaches were treated with various prescription medications that apparently had little impact.  For these reasons, the Board concludes that the Veteran's service-connected migraine headaches have caused severe economic inadaptability throughout the appeal period.  Thus, the Board affords the benefit of the doubt to the Veteran and finds that this disability meets the criteria for a 50 percent rating under Diagnostic Code 8100 for the entire appeal period.   

A 50 percent rating is the maximum rating available pursuant to Diagnostic Code 8100.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2010), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, a review of the record fails to reveal any additional functional impairment associated with the veteran's service-connected migraine headaches so as to warrant consideration of alternate rating codes.  Therefore, the Board determines that a rating in excess of 50 percent for service-connected migraine headaches is not available or warranted under the rating schedule at any time during the appeal period.   

TDIU and extra-schedular ratings

In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  The present increased rating claim differs, however.  A formal claim for TDIU was considered and denied by the RO in the April 2010 rating decision, which also denied the claim for increase now on appeal to the Board.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU in that same decision.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the veteran's service-connected chronic frontal sinusitis and migraine headaches present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's service-connected disabilities do not exhibit symptoms outside those contemplated by the rating schedule, including the economic impact of the migraine headaches.  Therefore, further consideration of extra-schedular ratings is not warranted in this case. 


ORDER

Throughout the appeal an initial 30 percent rating, but not greater, for service-connected chronic frontal sinusitis is granted.

Throughout the appeal an initial 50 percent rating, but not greater, for service-connected migraine headaches is granted.


REMAND

With respect to the Veteran's service-connected decreased libido, the Board determines that a remand is necessary to allow for further development and consideration of special monthly compensation for this disability.  VA law provides that entitlement to special monthly compensation is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

VA regulations provide that loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one- half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by a veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1).

The record reflects that the Veteran reports "zero" libido, and that his lack of interest in sexual activity has significantly impaired his attempts at romantic relationships.  At the same time, there is indication that the Veteran has tried Viagra and found that it was of benefit.  The Board determines that an opinion is necessary in order to determine whether the Veteran has the equivalent of loss of use of creative organ as a result of his decreased libido. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to specifically assess whether his decreased libido results in the equivalent of loss of use of creative organ.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected decreased libido manifests in the equivalent of loss of use of creative organ?

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming thee opinion.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the veteran's rating claim should be readjudicated to determine entitlement to SMC for loss of use of creative organ, to include all evidence received since the January 2010 supplemental statement of the case.  If the claim remains denied, the veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


